Citation Nr: 0806423	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-00 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals, retinal detachment, due to head trauma.  

2.  Entitlement to restoration of a separate 10 percent 
evaluation for headaches, as residual to head trauma, to 
include entitlement to an evaluation in excess of 10 percent 
for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from January 1943 to February 
1946.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision prepared in 
September 2005 and issued to the veteran in October 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied an evaluation in excess of 
30 percent for residuals, retinal detachment, due to head 
trauma, and granted a separate, 10 percent evaluation for 
headaches.  The veteran disagreed with the assigned 
evaluations.  

The RO severed the separate grant of service connection for 
headaches in May 2007.  In November 2007, the veteran timely 
disagreed with the determination to sever the separate grant 
of service connection for headaches.  No statement of the 
case has been issued as to the veteran's claim for 
restoration of that grant of service connection.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  The veteran is entitled to 
a statement of the case as to this issue.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his timely November 2004 substantive appeal, the veteran 
requested a Travel Board hearing.  The certification of 
appeal completed by the RO in November 2007 reflects that the 
veteran's request for a Travel Board hearing was placed on 
the docket.  However, no letter to the veteran advising him 
of a schedule for the hearing is of record.  The veteran must 
be provided an opportunity to present testimony at a Travel 
Board hearing at the RO before the Board may proceed with 
appellate review.

The veteran is entitled to an SOC which addresses his claim 
for restoration of the separate grant of service connection 
before he is scheduled for the Travel Board hearing, since he 
submitted that notice of disagreement before the appeal was 
certified to the Board, if that SOC has not already been 
issued.  Manlincon, 12 Vet. App. at 240-41;

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC as to the claim for 
restoration of the separate grant of service 
connection for headaches.  If the decision 
issued in the SOC remains adverse to the 
veteran, the veteran should be informed that 
he must file a timely and adequate substantive 
appeal if he wishes to appeal the claim to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  The veteran must be informed of 
the time period allowed for perfecting a 
timely appeal.

2.  Schedule the veteran for a hearing before 
a Veterans Law Judge at the RO.  All 
correspondence regarding this hearing should 
be associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



